Citation Nr: 1805888	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to claimed cervical spine and/or thoracolumbar spine disorders.
8.  Entitlement to service connection for a bilateral foot disorder.

9.  Entitlement to service connection for fibromyalgia, to include as secondary to claimed cervical spine, thoracolumbar spine, bilateral foot, and/or bilateral shoulder disorders.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1993 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and January 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in January 2016.  The Veteran was later informed in a January 2017 letter that the Veterans Law Judge who conducted the January 2016 hearing was unavailable to participate in a decision in her appeal.  Although the Veteran was notified of her right to request another Board hearing before a different Veterans Law Judge, she responded in December 2017 that she did not wish to appear at another Board hearing.

In an October 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.  The Board notes that the October 2016 remand instructed the AOJ to readjudicate the Veteran's claims on appeal, and the record shows that the AOJ later issued a supplemental statement of the case (SSOC) in February 2017.  However, this SSOC did not address the Veteran's request to reopen her previously denied claim for entitlement to service connection for bilateral shin splints.  Nevertheless, as the Board is reopening the Veteran's service connection claim for bilateral shin splints herein, there is no prejudice to the Veteran in adjudicating the claim.

The Board also notes that the October 2016 decision remanded the Veteran's service connection claims for a low back disorder, an upper back disorder, arthritis of the spine, and a neck disorder.  In the interest of judicial efficiency, the Board has recharacterized the Veteran's claims as entitlement to service connection for a thoracolumbar spine disorder and a cervical spine disorder.  To the extent that arthritis is present in either the thoracolumbar or cervical spine, it is encompassed by these claims.

The issues of entitlement to service connection for a bilateral leg disorder; entitlement to service connection for a thoracolumbar spine disorder; entitlement to service connection for a cervical spine disorder; entitlement to service connection for peripheral neuropathy of the bilateral upper extremities; entitlement to service connection for peripheral neuropathy of the bilateral lower extremities; entitlement to service connection for a bilateral shoulder disorder, to include as secondary to claimed cervical spine and/or thoracolumbar spine disorders; entitlement to service connection for a bilateral foot disorder; and entitlement to service connection for fibromyalgia, to include as secondary to claimed cervical spine, thoracolumbar spine, bilateral foot, and/or bilateral shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the Veteran's service connection claim for bilateral shin splints.  The Veteran was notified of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter,

2.  In a March 2006 rating decision, the RO denied the Veteran's service connection claim for bilateral shin splints.  The Veteran was notified of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter,

3.  The evidence received since the March 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection bilateral shin splints.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the Veteran's service connection claim for bilateral shin splints is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received since the March 2006 rating decision is new and material, and the claim of entitlement to service connection for bilateral shin splints is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

The Veteran's service connection claim for bilateral shin splints was initially denied in a June 1994 rating decision.  The RO determined that the shin splints experienced by the Veteran during service had resolved without residual disability at the time of separation.  The Veteran was notified of the decision and her appellate rights in a June 1994 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the issuance of the decision.  Therefore, the June 1994 rating decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017). 

In October 2005, the Veteran filed a request to reopen her service connection claim for bilateral shin splints.  The RO later declined to reopen her claim in a March 2006 decision.  Although the Veteran was informed of the decision as well as her appellate rights in a March 2006 letter, she did not file a notice of disagreement or submit new and material evidence within one year of the decision.  Consequently, the March 2006 rating decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017). 

At the time of the March 2006 rating decision, the evidence of record included the Veteran's statements, her service treatment records (STRs), and her military personnel records.  The March 2006 rating decision also stated that the Veteran's established VA treatment records were reviewed, but the decision did not include the dates of these documents, and the scope of the review is not otherwise apparent from the record.

In the Veteran's February 1994 claim, she reported that she received treatment for her shin splints from June 1993 to September 1993.  A review of the Veteran's STRs reflects that no problems related to her bilateral legs were noted in the February 1993 enlistment examination or Report of Medical History.  On May 23, 1993, an x-ray of the bilateral lower legs was requested due to the Veteran's report of pain in the bilateral shins for 1.5 weeks.  She was positive for edema in the bilateral shins, pitting edema in the tibial/fibular region, and pain to the touch.  Her gait was normal.  The x-ray report stated that the Veteran's lower legs demonstrated no radiographic evidence of stress fracture or other radiographic abnormality.  The report stated that if clinical suspicion for a stress fracture persisted, a followup in two weeks using a bone scan was suggested.  Another STR from this date noted the negative x-ray report, and documented a diagnosis of stress change.  On June 15, 1993, another x-ray of the bilateral legs was requested due to the Veteran's complaint of bilateral tibial pain along the tibial crest for five weeks.  The report stated that no bony or joint abnormalities were detected. There was also no evidence of fracture or dislocation.  The impression was no abnormalities.

On June 18, 1993, an STR stated that the Veteran was using crutches and had an antalgic gait.  She would not be able to start classes with crutches, and 30 days of convalescent leave was recommended.  On July 21, 1993, an STR noted that the Veteran's chief complaints were shin splints and numbness/tingling.  A July 21, 1993, a consultation request noted that the Veteran had been having bilateral leg pain without relief for 30 days.  Her convalescent leave ended the previous day; and her x-rays had been within normal limits.  The Veteran's fastest mile during basic training had been 20 minutes.  The provisional diagnosis was stress fracture.  The July 23, 1993 consultation report noted that the Veteran had complained of bilateral leg pain since May 1st with the onset occurring in the third week of basic training.  There had been no problems prior to service.  The impression was stress reaction, rule out fracture.  A plan was made for a bone scan.  

On July 23, 1993, the Veteran was fitted with crutches and awaiting a bone scan.  The provisional diagnosis was stress fracture of the bilateral legs.  A subsequent July 28, 1993 STR noted that the Veteran had severe pain in both legs and had been placed on crutches by orthopedics.  However, she had a profile that stated her pain increased when standing for extended periods.  The assessment was stress fracture of the bilateral legs.  She was given a profile for no standing of more than 5 minutes.  The record noted that she was advised to stay off her leg as much as possible with a goal to be walking without a limp in three weeks.

On August 19, 1993, the Veteran reported shin splints and low back pain for one month.  She had also fallen that morning and hit her buttocks.  The assessment was low back pain.  An August 23, 1993 STR indicated that she had fallen while using her crutches.  A subsequent discharge summary noted that the Veteran had been admitted from August 23, 1993 to August 26, 1993 as a result of the bone scan.  The report from the bone scan stated that the Veteran had suspected diagnosis of bilateral stress fractures.  The impression was a normal three-phase and whole body bone imaging study.  Specifically, no findings to suggest a stress fracture in either tibia were identified.  The discharge diagnosis was back strain.  

On September 2, 1993, the Veteran was seen for a followup on her back complaint.  She no longer had complaints regarding leg or hip pain.  The assessment was strain.  On October 26, 1993, a narrative summary for the Medical Board stated that during basic training, the Veteran's legs began to hurt, and she was told by her drill sergeant that she had shin splints.  As the Veteran was unable to engage in any of the activities necessary for advanced individual training (AIT), she was sent on convalescent leave.  When she returned from leave, she underwent a bone scan of the lower extremities at the local VA hospital that was negative.  The Veteran stated that while being transported for the bone scan, she was partially dropped on a stretcher.  This incident aggravated her low back pain.  The Veteran continued to have low back and bilateral leg pain that was accompanied by tingling of the legs and feet.  She wanted to separate from the Army.  The physical examination showed that she had a positive straight leg raising test bilaterally at 45 degrees.  Her sensation and reflexes were normal in both lower extremities.  An x-ray of the lumbar spine did not show any abnormalities.  In the November 8, 1993 Medical Evaluation Board Proceedings, the only documented diagnosis was low back pain, probably a minimal herniated intervertebral disc, most likely due to overuse.

In reviewing the evidence that has been associated with the record since the March 2006 rating decision, the Board notes that additional copies of STRs and military personnel records were added to the claims file.  However, this evidence is largely duplicative of the evidence that was previously of record.  Although there are some new copies of military personnel records, these records contain administrative data, such as the Veteran's Personnel Qualification Record, that is not relevant to her service connection claim for bilateral shin splints.  Consequently, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and the Veteran's claim should not be reconsidered on this basis.

The new evidence of record also includes statements from the Veteran's mother and husband that were submitted in August 2010.  Their statements reflect that the Veteran has experienced trouble with her bilateral legs, including pain, since her discharge from active duty.  The Veteran's family is competent to report matters of which they had personal knowledge, including symptoms they observed the Veteran experiencing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  This evidence is also presumed to be credible. Justus, 3 Vet. App. at 513.  The Board finds that this evidence relates to the question of whether the in-service complaints concerning shin splints resulted in a current disability.  The Board therefore finds that this evidence is both new and material, and the Veteran's service connection claim for bilateral shin splints is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral shin splints is reopened, and this extent only, the appeal is granted.


REMAND

Regarding each of the Veteran's service connection claims on appeal, a remand is warranted to obtain outstanding Social Security Administration (SSA) records.  In March 2017, the Veteran submitted a copy of an SSA decision dated in October 2016 that discusses medical findings and reports from the Veteran that are relevant to her service connection claims for a cervical spine disorder, thoracolumbar spine disorder, peripheral neuropathy of the bilateral upper and lower extremities, a bilateral foot disorder, fibromyalgia, and bilateral leg disorder.  However, the claims file does not include the records upon which the SSA decision was based.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a federal department or agency such the SSA.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).  As the record does not reflect that the RO has attempted to obtain these SSA records, efforts to obtain the records should be made upon remand.

In compliance with the October 2016 Board remand, adequate VA medical opinions are also needed for the Veteran's service connection claims for a thoracolumbar spine disorder, a cervical spine disorder, a bilateral foot disorder, and fibromyalgia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response to the Board's remand instructions, a February 2017 VA examiner provided negative medical opinions concerning these claims.  

Regarding the Veteran's thoracolumbar spine disorder, the examiner noted that the Veteran had diagnoses of congenital partial sacralization of the left L5, existing prior to enlistment; and lumbar facet arthropathy secondary to normal aging and morbid obesity.  The opinion reflects that the sacralization is a type of congenital abnormality or anomaly, and the examiner stated that the Veteran's back pain was consistent with the natural progress of the disorder.  However, it is unclear whether sacralization is considered a congenital defect or disease.  If the disorder is a congenital defect, the relevant question is whether there was a superimposed disease or injury during service that resulted in additional disability.  See VACOPGPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  In addition, the examiner's opinion did not address the Veteran's contention that her use of crutches during service aggravated and/or caused her low back symptoms.  See August 2009 VA examination; August 2010 Statement in Support of Claim.

Regarding the Veteran's cervical spine disorder, the examiner noted that the Veteran reported being in a motor vehicle accident in 1992, but she was not forthcoming about the injuries.  The examiner stated that it would be speculative to attribute the Veteran's disorder to this incident without additional medical records, but it was a consideration.  However, the Veteran has since asserted that this motor vehicle accident did not occur until after service; and she did not sustain any injuries.  See March 2017 Statement in Support of Claim.  Affording the Veteran the benefit of the doubt, it appears that the examiner's opinion was at least partly based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The examiner also did not discuss the Veteran's contention that her use of crutches during service caused her neck to start hurting.  See August 2010 Statement in Support of Claim.

In the examiner's opinion for the Veteran's bilateral foot disorder, the examiner noted that one of the Veteran's diagnosed disorders, hallux valgus of the right foot, existed prior to enlistment.  However, as this disorder was not noted on the Veteran's February 1993 enlistment examination, the presumption of soundness applies.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  As such, the medical opinion on remand must clarify whether the disorder was present before service based on this standard, and if so, whether there is sufficient evidence to rebut the presumption of soundness.

For the Veteran's claimed fibromyalgia, the examiner's opinion concerning direct service connection stated that while the exact etiology of fibromyalgia was unknown, it has been linked to physical or emotional trauma.  In terms of in-service physical traumas, the examiner appeared to rely on the fact that there was no objective documentation of the reported stretcher fall in 1993.  However, the Veteran is competent to report events she personally experienced.  While the STRs do not contain documentation of a fall, the examiner did not address the fact that the Veteran reported the fall during her 1993 medical discharge proceedings.  In addition, the examiner did not discuss whether any of the Veteran's other physical injuries during service were related to her fibromyalgia.

Regarding the Veteran's service connection claim for a bilateral leg disorder, the record shows that she has not been provided with a VA examination.  As discussed above, the Veteran had several complaints during service related to pain in her bilateral legs.  She has indicated that symptoms of a bilateral leg disorder continued to be present after service.  During the January 2016 Board hearing, the Veteran also testified that she was still suffering from symptoms of shin splints.  See January 2016 Board Hearing Transcript, page 10.  As the Board is unable to reach a conclusion on this issue with the evidence currently of record, a VA examination should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board also notes that the Veteran has contended that her fibromyalgia is secondary to her claimed cervical spine, thoracolumbar spine, bilateral foot, and/or bilateral shoulder disorders.  In addition, the Board previously sought development regarding whether her bilateral shoulder disorder is secondary to her claimed cervical spine and/or thoracolumbar spine disorders.  Thus, the Board finds that the Veteran's service connection claims for fibromyalgia and a bilateral shoulder disorder are inextricably intertwined with these respective claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her thoracolumbar spine disorder, cervical spine disorder, bilateral foot disorder, bilateral shoulder disorder, peripheral neuropathy of the bilateral upper and lower extremities, bilateral leg disorder, and fibromyalgia.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Overton Brooks VA Medical Center dated since October 2014.

2.  Contact the Social Security Administration and obtain a copy that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make that decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's thoracolumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all thoracolumbar spine disorders that have been present during the appeal period.  If congenital partial sacralization of the left L5 and lumbar facet arthropathy are not identified, the examiner must address the previous diagnoses of record. 

The examiner must then provide an opinion as to the following questions:

(a) For each identified disorder, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(b) For each congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.
(c) For each congenital or developmental disease or a disorder not of congenital/developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.  

For each congenital or developmental disease or a disorder that was aggravated by service please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability is related to the aggravation of the condition during service.

(d) For each disorder not of congenital or developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder  was incurred in or is otherwise related to the Veteran's active service.

Regardless of the conclusion reached, the examiner should consider the following:  (1) the Veteran's August 2010 statement that her use of crutches during service caused her back and neck to start hurting;  (2) the Veteran's report from the August 2009 VA examination that being dropped from a stretcher during service in 1993 aggravated her back symptoms; (3) the July 1993 STR that noted the Veteran had a three month history of pain in both legs going up to her back; (4) the August 19, 1993 STR that noted that the Veteran hit her buttocks when she fell that morning, and she had been experiencing low back pain for one month; and (5) the August 23, 1993 STR that noted the Veteran had fallen on her crutches and had low back pain.

4.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's cervical spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all cervical spine disorders that have been present during the appeal period.  If cervical degenerative joint disease not identified, the examiner must address the previous diagnoses of record. 

For each identified disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

Regardless of the conclusion reached, the examiner should consider the following:  (1) the Veteran's March 2017 statement the motor vehicle accident discussed in the February 2017 VA examination report did not occur until the late 1990's, and she did not sustain any injuries; (2) the Veteran's August 2010 statement that her use of crutches during service caused her back and neck to start hurting; and (3) the Veteran's report from a November 2010 VA examination that she developed an injury to her lumbar and cervical spine after she was dropped from a stretcher during service.

5.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral foot disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all foot disorders that have been present during the appeal period.   If right foot hallux valgus, right foot pes planus, and bilateral plantar fasciitis are not identified, the examiner should address the prior diagnoses of record.

For each identified disorder, the examiner must provide an opinion as the following questions:

(a) Is there clear and unmistakable (undebatable) evidence that the disorder existed prior to the Veteran's active duty service?

(b) If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing foot disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

(c) If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the foot disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

Regardless of the conclusion reached, the examiner should consider the following:  (1) the Veteran's March 2017 statement that her fourth toe deformity was from an accident when she was three years old; and (2) the Veteran's March 2017 statement that her foot pain was caused by wearing combat boots, shin splints, an unusual gait, and falls during service.

6.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's fibromyalgia.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.
The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed fibromyalgia, the examiner should provide an opinion regarding the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia was incurred in or is otherwise related to her active service, to include any physical traumas therein?

In providing an opinion, the examiner should address the following:  (1) the STRs from August 19, 1993 and August 23, 1993 which noted that the Veteran had fallen and hit her buttocks while using her crutches; and (2) the October 26, 1993 narrative summary for the Medical Board that included the Veteran's report that while being transported for a bone scan, she was partially dropped on a stretcher.

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia was caused by any diagnosed cervical spine, thoracolumbar spine, bilateral foot, and/or bilateral shoulder disorders or vice versa?

(c)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia was aggravated by any diagnosed cervical spine, thoracolumbar spine, bilateral foot, and/or bilateral shoulder disorders?

7.  After completing the preceding development in paragraphs 1 and 2, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any bilateral leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current leg disorders.  

For each identified disorder, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be deemed necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


